Beck, J.
.1. Though the fear of being convicted of an offense against the penal laws of the State will not excuse a witness for swearing falsely, yet where upon a succeeding trial he admits the falsehood of the testimony formerly given and deposes to the contrary of that testimony, attributing his perjury -to the fear above set out, it may. afford a moral explanation sufficient to account to the jury for the false testimony; and where the explanation is satisfactory to the jury, the witness may be believed with or without corroborating circumstances or supporting evidence. See McCoy v. State, 78 Ga. 490; Burns v. State, 89 Ga. 528(6) ; Muff v. State, 104 Ga. 521.
2. It is manifestly not harmful error for the court to interrupt defendant’s counsel during the cross-examination of a witness for the State and to suggest that he change the language of his question,' when the witness in 'his answer gives the testimony "sought to be elicited by the original question of the attorney.
3. No error was committed in the charge complained of. The verdict was amply supported by the evidence, and the court properly refused to grant a new trial.

Judgment affirmed.


■ All the Justices concur.

G. L. Callaway and B. L. Wall, for jplaintiff in error.
J. S. Reynolds, solicitor-general, by J ohn M. Graham, contra.